Action by an infant to recover damages for personal injuries sustained through the alleged negligence of the defendant in the operation of an automobile which struck the infant while the latter was crossing a public highway; and separate action by his father to recover for medical and other expenses and for loss of the infant’s services. The actions were tried together. Prom a judgment in favor of the infant plaintiff, entered upon the verdict of a jury, defendant appeals. Prom a judgment in favor of the plaintiff (father), entered upon the verdict of a jury, defendant also appeals. Judgments unanimously affirmed, with one bill of costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.